IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                               Assigned on Briefs April 2, 2007

        ANTHONY BOND #249793 v. TENNESSEE DEPARTMENT OF
                         CORRECTION

                      Appeal from the Chancery Court for Wayne County
                           No. 11557 Jim T. Hamilton, Chancellor



                    No. M2006-00622-COA-R3-CV - Filed on April 17, 2007


While an inmate at the South Central Correctional Facility, Anthony Bond was found guilty by the
prison disciplinary board of assault on a visitor, placed in punitive segregation for 15 days, and
ordered to pay a $5 fine. Mr. Bond challenged the conviction by filing a petition for writ of certiorari
in the Wayne County Chancery Court. The trial court, after granting the petition and reviewing a
certified copy of the disciplinary record, found that Mr. Bond was not entitled to any relief and
dismissed the case. After careful review, we affirm the judgment of the trial court.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                     Case Remanded


SHARON G. LEE, J., delivered the opinion of the court, in which HERSCHEL PICKENS FRANKS, P.J.,
and CHARLES D. SUSANO , JR., J., joined.

Anthony Bond, pro se Appellant.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Bradley
W. Flippin, Assistant Attorney General, Nashville, Tennessee, for the Appellee, Tennessee
Department of Correction.


                                              OPINION

                                           I. Background

       On October 4, 2004, while Mr. Bond’s wife was visiting him at the South Central
Correctional Facility, a prison officer observed Mr. Bond turn his wife’s face toward him angrily and
grab her arm and jerk it down to her side. The officer charged Mr. Bond with the disciplinary
offense of assaulting a visitor. At the disciplinary hearing, the South Central Correctional Facility
Disciplinary Board (“the Board”) considered the following evidence: the prison officer’s
observations; Mr. Bond’s testimony that he did not assault his visiting wife, but while talking to her
told her to “look at me when I am talking to you”; and an unsigned statement, purportedly from Mrs.
Bond, that she had not been assaulted by Mr. Bond during her visit and that it was all a
misunderstanding. The Board found Mr. Bond guilty of the offense charged, for which they placed
him in punitive segregation for 15 days and fined him $5.

        Mr. Bond appealed the board’s determination to the Commissioner of the Tennessee
Department of Correction (“TDOC”), which operates South Central Correctional Facility. The
TDOC Assistant Commissioner affirmed the Board’s finding based on the evidence that the
reporting official saw Mr. Bond grab and jerk his visitor’s arm. Mr. Bond then filed a pro se petition
for common-law writ of certiorari in the Chancery Court for Wayne County. He challenged the
Board's actions as illegal, arbitrary, and vindictive. Mr. Bond alleged that there was no evidence to
convict him of assault; he was denied the right to present video evidence; he was denied the right
to present a statement from a witness; the Board failed to provide a complete and adequate summary
of the hearing; and the Board violated his right to due process.

         The trial court issued the writ and, following review, found that Mr. Bond was not entitled
to relief and dismissed the petition. Mr. Bond appeals.

                                          II. Issue Presented

        On appeal, Mr. Bond argues that there was no evidence to support the assault conviction and
therefore, the trial court erred in dismissing his case.

                                             III. Analysis

       A common-law writ of certiorari is not available as a matter of right. It is an extraordinary
judicial remedy that is addressed to the trial court’s discretion. Robinson v. Traughber, 13 S.W.3d
361, 364 (Tenn. Ct. App. 1999); Fite v. State Bd. of Paroles, 925 S.W.2d 543, 544 (Tenn. Ct. App.
1996); Boyce v. Williams, 389 S.W.2d 272, 277 (Tenn. 1965); Blackmon v. Tennessee Bd. of
Paroles, 29 S.W.3d 875, 878 (Tenn. Ct. App. 2000). By granting the writ, a trial court orders the
lower tribunal to file its administrative record so the court can determine whether the petitioner is
entitled to relief. Harmer v. Tennessee Dep’t of Corr., No. E2006-00333-COA-R3-CV, 2006 WL
1864017, at *2 (Tenn. Ct. App. E.S., filed July 6, 2006). In such cases, the trial court is confined
to a limited scope of review and may not (1) inquire into the intrinsic correctness of the lower
tribunal's decision, Arnold v. Tennessee Bd. of Paroles, 956 S.W.2d 478, 480 (Tenn. 1997); Powell
v. Parole Eligibility Review Bd., 879 S.W.2d 871, 873 (Tenn. Ct. App. 1994), (2) reweigh the
evidence, Watts v. Civil Serv. Bd. for Columbia, 606 S.W.2d 274, 277 (Tenn. 1980); Hoover, Inc.
v. Metropolitan Bd. of Zoning Appeals, 924 S.W.2d 900, 904 (Tenn. Ct. App. 1996), or (3) substitute
its judgment for that of the lower tribunal. 421 Corp. v. Metropolitan Gov't, 36 S.W.3d 469, 474
(Tenn. Ct. App. 2000). Rather, the writ permits a court to examine the lower tribunal's decision to
determine whether the tribunal exceeded its jurisdiction or acted illegally, fraudulently, or arbitrarily.

                                                   -2-
Turner v. Tennessee Bd. of Paroles, 993 S.W.2d 78, 80 (Tenn. Ct. App. 1999). As we stated recently
in Harmer:
               The reviewing court does not weigh the evidence, but must uphold
               the board’s decision if the board acted within its jurisdiction, did not
               act illegally or arbitrarily or fraudulently, and if there is any material
               evidence to support the board’s findings.


Harmer, 2006 WL 1864017, at *2.

         On appeal, Mr. Bond does not dispute the jurisdiction of the Board. Rather, he argues that
there was no evidence to support the assault conviction. We disagree. Although Mr. Bond said he
was merely gently caressing his wife’s hands and Mrs. Bond said it was all a misunderstanding, the
board decided that the statement by the prison officer that he observed Mr. Bond angrily turn his wife
face towards him and jerk her arm to her side to be more credible. Mr. Bond is asking us to inquire
into the intrinsic correctness of the board’s decision. This we may not do. Mr. Bond is also seeking
to have us reweigh the evidence presented at the board hearing and to substitute our judgment for
that of the board, which we may not do. Willis v. Dep’t of Corr., 113 S.W.3d 706,712 (Tenn. 2003);
Robinson v. Clement, 65 S.W.3d 632, 635 (Tenn. Ct. App. 2001). There is no basis in the record
from which the trial court could have concluded that the board exceeded its jurisdiction or acted
illegally, fraudulently, or arbitrarily. Accordingly, the trial court did not err in dismissing Mr.
Bond’s case.

                                           IV. Conclusion

      We affirm the judgment of the trial court. Costs on appeal are assessed to the Appellant,
Anthony Bond.




                                                _________________________________________
                                                SHARON G. LEE, JUDGE




                                                  -3-